DETAILED ACTION	

Election/Restrictions
Claims 1-9 & 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.
Applicant's election with traverse of Group II (claims 10-15 in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in searching the multiple groups together.  This is not found persuasive because as pointed out in the Restriction Requirement mailed on 03/07/2022 the inventions are independent and distinct and would require different fields of search including different areas of classification or employing different text queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 3, the claim recites "Providing", this should read as "providing".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of “forming each of a first and second nonwoven fabric layer by laminating the first and second felt layer in two to three layers”. This limitation renders the claim indefinite, because it is not exactly clear how this laminating step takes place. Does this recitation mean that the first and second felt layer are laminated to each other multiple times? Or is the first felt layer laminated to itself multiple times and the second felt layer laminated to itself multiple times? And how are the felt layers being laminated? Are they folded over or are they stacked or are they cut and then bonded? The instant limitation does not make clear these issues and thus renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S PG Pub 20150314738A1) and Lee at (U.S PG Pub 20130277146A1) and Park (KR20180009918A - see machine translation attached) and Ha (KR20170004639A - see machine translation attached) and Schulz (U.S Patent 4032607).
Regarding claim 10, Kim is drawn to the art of manufacturing a heat resistant sound absorbing and insulating material used in vehicles, wherein the material may be installed at or on a location closest to noise source of an engine or an exhaust system to reduce radiated noise from the engine (Abstract). 
Kim discloses a step of beating and mixing fibers, and discloses a step of carding the fibers into a thin continuous fiber sheet/fiber web (i.e. the thin fiber sheet can be interpreted as a fiber web) and further discloses stacking or laminating the fiber web/thin sheet in multiple layers and then needle punching the fiber web to form the nonwoven fabric [0010 & 0011 & 0015-0017 & 0058-0059 & 0068-0072]. Kim also discloses the fibers having a length of 20-100mm (which is an overlapping range – see MPEP 2144.05(I)). Further, Kim has disclosed the punching rate to be 30-350times/m2 [0017]. Kim also discloses that the formed nonwoven fabric has a density of 100-2000 g/m2 [0070], which also forms an overlapping range with the instantly claimed range (see MPEP 2144.05(I)). 
Kim, however, has not explicitly disclosed forming felt layers by binding and hot pressing the fiber web, and has further not disclosed the fibers being a mixture of low melt PET ang regular PET fibers in the weight range as claimed. Kim has also not explicitly disclosed repeating the process to form a second nonwoven fabric and then laminating the two nonwoven fabrics by needle punching. Kim has also not explicitly disclosed laminating felt layers to form nonwoven fabric layers. However, these features are known in the art from Lee, Park, Ha, and Schulz.
Lee, is also drawn to the art of a sound absorbing material and a method of fabricating the same in the field of automobiles (Abstract; [0005]). Lee discloses a method of mixing low melting PET and regular PET fibers in the weight ratio of (25-45):(55-75) [0034], which forms an overlapping range with the instantly claimed range, and thus makes the range obvious (see MPEP 2144.05(I)). Lee discloses forming first and second felt layers (upper and lower) and discloses that these are formed by mixing, and further discloses piling the felt in multiple layers i.e. forming nonwoven fabric (Figures 2-3; [0018 & 0048], and this also meets the limitation of laminating the fiber web multiple times in 3-5 layers to form a nonwoven fabric layer, as the mixing of the fibers produces a fiber web, which is then piled or laminated in multiple layers for both the upper and low layers (first and second nonwoven fabric layers). Lee also discloses that the PET fibers have a fineness of 6-7 Derniers [0033]. Further, given that Lee has disclosed using the same or similar material as instantly claimed, it would mean that the inherent properties of tensile strength and melting point of the fiber would necessarily be present. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim with the step of forming a felt layer and further laminating or piling multiple layers together i.e. forming a nonwoven fabric, as disclosed by Lee, to arrive at the instant invention, in order to provide an improved sound-absorbing material that is eco-friendly and inexpensive [0013].
It would have been further obvious to an ordinarily skilled artisan to have modified the method of Kim with the fibers being a mixture of low melt and regular PET fibers in the weight range as claimed, as disclosed by Lee, in order to provide an improved sound-absorbing material that is eco-friendly and inexpensive [0013].

With regards to forming the felt layer by binding and hot pressing the fiber web, this is well-known in the art of fibers, as disclosed by Schulz.
Schulz, drawn also to the art of producing self-bonded webs of nonwoven fibers (title) discloses that the process to form felt involves binding and pressing in the presence of heat to form a felt layer (Abstract).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim and Lee, with the step of binding and hot pressing to form a felt layer, as disclosed by Schulz, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143I(A)). 

Further, it is known from Park to form a nonwoven fiber layer by mixing and carding and then laminating multiple times, and then needle punching, and repeating this process to form multiple nonwoven fabrics, and then laminating them together by needle punching to form a nonwoven fabric final product.
Park, drawn also to the art of an underfloor for vehicles (Abstract), and discloses forming a nonwoven fabric layer by mixing and carding and laminating and then needle punching, and then further discloses repeating this process to form a second nonwoven fiber layer, and then further laminating by needle punching the two or more nonwoven fiber layers to form a nonwoven fabric (Figures 2b-3a; [0088-0092]) Park also discloses that the fibers are rapid melting polyester fibers and regular PET fibers [0038-0039], and also discloses the fineness to be 4, 6, 10 or 15 Derniers [0043].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim, Lee, and Schulz, with the steps of repeating the process to form a second nonwoven fiber layer and then laminating by needle punching the two or more nonwoven fiber layers to form a nonwoven fabric, to arrive at the instant invention, in order to obtain an underfloor with improved productivity and reduced manufacturing costs (Abstract).

Finally, in the event the applicant disagrees with the explanation as provided above of the step of binding and hot-pressing to form a felt layer, this step is further known from Ha.
Ha, is also drawn to the art of a felt board or trunk trim for a vehicle and a preparation method thereof (Abstract). Ha discloses the step of mixing fibers of low melt PET and regular PET, and carding the fibers and then forming a felt layer and felt board by hot pressing and binding [0024-0029]. Ha discloses that such a process leads to a material that has excellent heat resistance [0001].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim, Lee, Schulz, and Park, with the steps of binding and heat pressing to form a felt layer/felt board, as disclosed by Ha, to arrive at a trunk trim which is excellent in heat resistance [0001].

Regarding claims 11-14, the instant limitations have been disclosed above (see claim 10 rejection). 

Regarding claim 15, Kim has disclosed punching at a rate of 30-350times/m2. While this rate is lower than the instantly claimed rate, the rate of punching is a result effective variable. The rate of punching would affect production times for forming or laminating fabric layers, and as such it is within the purview of an ordinarily skilled artisan to routinely optimize result effective variables in the absence of new and unexpected results (MPEP 2144.05 (II)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712